Citation Nr: 0432282	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  02-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to accrued improved pension benefits based on 
nonrecurring unreimbursed medical expenses.

(Vacatur of an August 25, 2004 Board decision regarding the 
appellant's claim for entitlement to accrued improved pension 
benefits based on nonrecurring unreimbursed medical expenses, 
is the subject of a separate Board of Veterans Appeals 
decision issued this same date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  The veteran died in January 2001.  The appellant is 
the widow of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa which denied additional accrued improved 
pension benefits based on nonrecurring unreimbursed medical 
expenses.

On August 25, 2004, the Board issued a decision denying the 
appellant's claim for entitlement to accrued improved pension 
benefits based on nonrecurring unreimbursed medical expenses.  
The August 25, 2004 decision has been vacated by the Board 
due to the fact that additional medical evidence was received 
by VA within 90 days of certification of the appellant's 
claim.  Such evidence was not received and considered by the 
Board prior to the now vacated August 25, 2004 decision.

The Board has now examined the February 2004 medical opinion 
which had not been reviewed prior to the vacated August 25, 
2004 Board decision.  This evidence consists of a letter from 
a doctor stating that an electric chairlift was medically 
necessary for the veteran to get to his medical appointments 
of his last illness, which eventually resulted in his death.  
As discussed below, consideration of the appellant's claim 
for accrued benefits is based on whether or not the claimed 
expenses submitted after the veteran's death were recurrent 
in nature.  The February 2004 medical statement has no 
relevance as to this factor.  Since this evidence is not 
pertinent to the appellant's claim, remand of the appellant's 
claim for RO review of the February 2004 medical opinion, and 
issuance of a supplemental statement of the case, is not 
indicated.


FINDINGS OF FACT

1.  In March 2001, the appellant reported $11,553.98 in 
medical expenses, for the period from January 1, to December 
31, 2000, in support of a claim for accrued improved pension 
benefits based on retroactive adjustment in the veteran's 
2000 income for VA purposes.

2.  $2119.43 of the reported medical expenses, ($1,875.75 for 
a car lift, $69.07 for lumber for a ramp, $25 for a wheel 
chair cushion, $17.60 for motel costs, $112.01 for 
transportation, and $20.00 for massage therapy), for the year 
2000 are not recurring in nature and the veteran did not have 
a claim for increased pension based on these nonrecurring 
unreimbursed medical expenses for the year 2000 pending at 
the time of his death in January 2001.


CONCLUSION OF LAW

Entitlement to accrued improved pension benefits based on 
nonrecurring unreimbursed medical expenses, is precluded as a 
matter of law.  38 U.S.C.A.§ 5121 (West 2002); 38 C.F.R. §§ 
3.271, 3.272, 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Periodic monetary benefits to which an individual was 
entitled at death under existing regulations or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of that individual, be paid, in certain 
circumstances, to the veteran's spouse.  38 U.S.C.A. § 
5121(a) (West 2002).  Such benefits are characterized as 
"accrued" benefits.

In the instant case, the veteran at the time of his death had 
been in receipt of a disability pension, to include special 
monthly pension based on the need for aid and attendance.  
The amount of payment of pension benefits is offset by income 
received, less expenses such as education and medical costs.  
See 38 U.S.C.A. § 1521 (West 2002), and 38 C.F.R. §§  3.23, 
3.272 (2003).  

A review of the veteran's claims folder reveals that the most 
recent VA Form 21-8416, Medical Expense Report, that was 
received by VA prior to the veteran's death was received in 
January 2000 and it reflects expenses incurred in 1999.  

In March 2001, following the veteran's death in January 2001, 
the appellant submitted a VA Form 21-8416 showing 
unreimbursed medical expenses for the period from January 1, 
to December 31, 2000.  The appellant sought accrued pension 
benefits based on these unreimbursed medical expenses, 
totaling $11,553.98.

The RO granted the appellant accrued pension benefits based 
on many of the listed unreimbursed medical expenses.  
However, the RO denied the appellant's claim for $2119.43 of 
the reported medical expenses which were nonrecurring.  These 
nonrecurring expenses included $1,875.75 for a car lift, 
$69.07 for lumber for a ramp, $25.00 for a wheel chair 
cushion, $17.60 for motel costs, $112.01 for transportation, 
and $20.00 for massage therapy.

Under 38 C.F.R. § 3.272(g), unreimbursed "Medical Expenses" 
may be used to reduce countable income for VA purposes, 
generally, if they are expenses paid on or after the date of 
entitlement to improved pension by the beneficiary, for 
himself or a relative who is a household member, for which he 
will receive no reimbursement, and the total of which exceeds 
5 percent of the applicable Maximum Annual Pension Rate.  
Allowable medical expenses are listed in "Addendum A" of M21-
1, Part IV, Chapter 16.  Normally, medical expenses are 
allowed as a deduction after the fact, based on the report of 
expenses actually paid.  These are called "Nonrecurring 
Medical Expenses."  M21-1, Pt. IV, Ch. 16, Sub. VI, 16.31 h; 
see also 38 C.F.R. § 3.271 (computation of income) and 38 
C.F.R. § 3.272(g) (exclusions from income, medical expenses).

However, certain medical expenses may be allowed 
prospectively, where reasonably predictable.  Compare "M21-1, 
Part IV, Authorization Procedures, Chapter 16, Income and Net 
Worth, Subchapter VI, Improved Pension-Medical Expenses, 
16.31 d Criteria for Allowing Medical Expenses Prospectively" 
(recurring nursing home fees predictable) with VAOPGCPREC 12-
94 ("recurring, predictable, and reasonably estimable" 
medical expenses include cases where veteran has ongoing 
medical condition, and amounts claimed after death could be 
estimated with a reasonable degree of certainty; ) and 
VAOPGCPREC 6-93 (while Eligibility Verification Reports 
(EVRs) submitted after death are not considered "evidence on 
file at death date," such EVRs can be used to verify grant 
based on "logical inferences" from claims file as to 
recurring expenses).

In Conary v. Derwinski, 3 Vet. App. 109 (1992) (per curiam) 
the Court remanded two cases to the Board for a determination 
of whether the widows' EVRs, filed after the veterans' 
deaths, could be considered for an "upward adjustment in the 
veterans' pensions," despite the fact that the EVRs were not 
on file as of the date of death.  In those cases, one of the 
veterans died four days prior to the end of his EVR reporting 
period, and the other died three months prior to it.  The 
Court found a non-precedential Board decision considering an 
after death EVR persuasive.  That Board decision determined 
that where prima facie annual income evidence, including 
"reasonably predictable" unreimbursed medical expenses, was 
of record on the date of the veteran's death, accrued 
benefits could be awarded.  Conary at 111.

In this case the appellant has been denied accrued benefits 
only for those medical expenses which are nonrecurring.  The 
Board further notes that these expenses were not listed on 
any of the veteran's reports of unreimbursed medical expenses 
for the years 1997, 1998, and 1999.

As these expenses can not be said to be regular, recurring or 
in any way predictable, the claim for accrued benefits must 
fail.  In other words, there was no evidence in the veteran's 
file at the date of death regarding a claim for these 
nonrecurring expenses for the year 2000.  In the absence of 
any such evidence, the appellant cannot, by law, seek, on an 
accrued basis, any benefits that would be payable from such a 
claim.

The appellant has claimed that she had not submitted claims 
for these nonrecurring unreimbursed medical expenses while 
the veteran was still alive because a VA employee had asked 
that the veteran not submit medical expense reports on an 
ongoing basis during the year.  While this may have been the 
case, this is not one of the factors upon which consideration 
may be given for determining whether the appellant is 
entitled to accrued benefits.  

The Board further notes that in a VA Form 646, dated in 
January 2003, the appellant's representative pointed out that 
the criteria under M21-1, Part IV, Chapter 27 has been 
changed while the case has been pending and that 
consideration should be given to utilizing the more liberal 
criteria.  The Board notes that this chapter relates to 
payment of accrued benefits for last illness and burial and 
is not applicable to claims for accrued pension benefits 
based on nonrecurring unreimbursable medical expenses.

In a case in which the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this case, the law 
and not the evidence is indeed dispositive.  The appellant's 
claim, that she is entitled, on an accrued basis, to certain 
pension benefits based on unreimbursed nonrecurring medical 
expenses that her husband incurred for the year 2000 lacks 
legal merit and entitlement under the law and, accordingly, 
cannot be granted.

Finally, the Board notes that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002); see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), are not for application in this 
instance.  The VCAA set forth obligations and implementing 
procedures by which VA was to assist claimants in the 
development of the evidence.  In this case, any such 
development would be unnecessary, in that, as discussed 
above, the law, and not the evidence, is dispositive.

ORDER

Entitlement to accrued improved pension benefits based on 
nonrecurring unreimbursed medical expenses is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



